Texas Department of Criminal Justice

                                                                                         Brad Livingston
                                                                                         Executive Director




 June 24,2015

 The Honorable Lois Rogers
 Smith County District Clerk
 100 N. Broadway Suite #204                                                         DCO£ IW PHI N
 Tyler,
  y Texas 75702                                                              COURTKt  I ., APPEALS
                                                                                  OF CRIMINAL .Lra,o

 RE: GREGORY LYNN RUSSEAU TDCJ #999430                                                *^
 Dear District Clerk:                                                              ^Jj@{ ACOSta,Clerk
Enclosed is the Return of the Director of the Texas Department of Criminal Justice Correctional
Institutions Division, of the Death Warrant pertaining to GREGORY LYNN RUSSEAU, issued
in the District Court of Smith County, Texas 114th District Court, on March 9, 2015, which was
carried out on June 18, 2015. Also enclosed is the Certificate with the director's statement of
compliance with the command of the warrant. The certificate also indicates the disposition of
the remains as required by Article 43.23 of the Texas Code of Criminal Procedure.

Sincerely,



CarlaM. Willis
Deputy General Counsel
OFFICE OF THE GENERAL COUNSEL



cc: The Honorable Gregg Abbott, Governor
    The Honorable Ken Paxton, Attorney General
    Louise Pearson, Clerk, Court of Criminal Appeals
    Kelly Enloe, Chairman, Classification & Records, TDCJ


CW/cf
Attach




                   Our mission is toprovide public safety, promote positive change inoffender
                     behavior, reintegrate offenders into society, andassist victims ofcrime.
                                     Office of the General Counsel
                   Sharon Felfe Howell, General Counsel - sharon.howeII@tdcj.texas.gov
P.O. Box 13084 Capitol Station                                                                    P.O. Box 4004
Austin, Texas 78711 -3084                                                          Huntsville, Texas 77342-4004
RETURN OF THE DIRECTOR OF THE INSTITUTIONAL DIVISION


        TEXAS DEPARTMENT OF CRIMINAL JUSTICE




 Came to hand, the 15th day of October, 2002 and executed the 18th
 day of June, 2015 by the death of GREGORY LYNN RUSSEAU.




DISPOSITION OF BODY:



DATE:     C\,,i>ro>l8i2QiS

TIME:         U-4^ r»rvn




                       William Stephens, Director
                       Texas Department of Criminal Justice
                       Correctional Institutions Division
                                                   CERTIFICATE



     I hereby certify that the Death Warrant in the case ofThe State of Texas vs. GREGORYLYNN
    RUSSEAUissued in the District Court of Smith County, Texas 114th District Court, on March 9,
     2015 and was executed according to the laws ofthe State of Texas on June 18,2015. The death of
    GREGORY LYNN RUSSEAU was caused by intravenous injection of lethal substances at the
    Huntsville Unit of the Texas Department of Criminal Justice-Correctional Institutions Division at
        [p ' H °\          p.m. on June 18, 2015, The body ofthe deceased was given into the custody of
    Carnes Funeral Home agent for the requesting relative. This Certificate and Return of Warrant
    (enclosed) is in compliance with Article 43.23 of the Texas Code of Criminal Procedure.




                                                                      ua_

                                                William Stepriens, Director
                                                Texas Department of Criminal Justice
                                                Correctional Institutions Division




    SUBSCRIBED AND SWORN TO BEFORE ME this the 18th day of June 2015.


                        CONNIE E. "'.';•'••
                         weich        -             '   a '    '•   ' *'    r*
    '^i :...-;'+V   No,.ryp.wlc.«,.,.-o,.T.^r
                     My Commission Expires      ••:•••: F.jOYVnjm>-O.yJLiJLgJC^
                           1106-2017
I
    ' " *\L\2JL  wiV *; V-
          Notary Without   •- ••••••
                         Bond                   NOTARY PUBLIC, Walker County,
                                                                          .   Texas


    My Commission expires;              11- QLp-2_Pl~7
                                                 CAUSE NO: 114-0750-02


                                                   DEATH WARRANT



 THE STATE OF TEXAS                                          §     IN THE DISTRICTCOURT OF
                                                             §
VS                                                           §     SMITH COUNTY, TEXAS
                                                             §     114TH DISTRICT COURT
 GREGORY LYNN RUSSEAU



TO THE DIRECTOR OF THE INSTITUTIONAL DIVISION OF THE TEXAS DEPARTMMEMT OF CRIMINAL JUSTICE AND TO
THE SHERIFF OF SMITH COUNTY, TEXAS:




        On October 10, 2002 , the above - named defendant, in the above styled and numbered cause was convicted of the
offense of Capital Murder. After remand for a new punishment trial, on April 20, 2007, the Court sentenced the above-
named defendantto death in accordance with the findings of the jury, pursuant to the Texas Code of Criminal Procedure.

  /     The Court, having received the Texas Court of Criminal Appeals' affirming the above name Mandate having
received notice of the Court of Criminal Appeals" denial of the defendant's initial application for writ of habeas corpus
sentenced the above-names defendant to death for the offense CAPTIAL MURDER and ORDERS that the execution be had
as provided by law, the 18th day ofJune, 2015, at any time after the hour of 6:00 P.M. at the Institutional Division of the
Texas Department of Criminal Justice at Huntsville, Texas.

        The Sheriff of Smith County, Texas is hereby commanded to transport the defendant to the Institutional Division of
the Texas Department of Criminal Justice and deliver the defendant and this warrant to the Director of the Institutional
Division of the Texas Department of Criminal Justice for the purpose of executing this warrant, and to take from the
Director ofthe proper receipt for the defendant, and the Sheriff will return the receipt to the office ofthe District Clerk of
Smith county, Texas.

        The Director of the Institutional Division of the Texas Department of Criminal Justice is hereby commanded to
receive from the Sheriff the defendant and this warrant, and to give his receipt to the Sheriff, and to safely keep the
defendant and to execute the sentence of death at any time after the hour of 6:00 P.M. on the day and date specified in
paragraph two of this warrant, by causing a substance orsubstances in a lethal quantity to be intravenously injected into the
body ofdefendant to continue until the defendant is deceased, obeying all laws ofthe StateofTexas with reference to such
execution.



         WITNESS MY HAND AND SEALpf the 114th Judicial District Court of Smith County, Texas, at my office in the City
of Tyler, Texas, on the / day ovfT)/XcC^20 75.




                                                                  LOIStfrOGERS, DisWict Clerk
                                                                  Smith County, Texas
                                                                  100 N. Broadway Suite #204
                                                                  Tyler, Texas 75702




                                                                                                0RIGINAL
                                                                                                  'TRUftJfti
                                             REIURN                 ,-.

       The Sheriff of Smith County, Texas, received this Writ on the IflT day of Q$) fl(WH
20±b at _IL_ 2L M. and executed the same by delivering the original and one copy of this
Wa7unt .T1!? Dlr!C^^5he lnstJtutiGnal Dlvisi°n of the Texas Department of Criminal Justice
on the W_ day of OlffiG , 20& and by taking his receipts for the said warrant, which
r^A&are here/C attaChed d° here noW make my retum on thls Wrlt this 10                      day of


                                              LARRY^.TH Sheriff ^
                        ^                     Sm,th County, Texas ^^M^
114-07°5oSea^^ °* ^J^^'2°& the fo,,ow PaPers related *» ^ause number
THE STATE OF TEXAS, vs. GREGORY LYNN RUSSEAU were received from the
Sheriff of Smith County, Texas,

             1. Original and one copy of DEATH WARRANT to be delivered to the
                Warden of the Director of the Institutional Division of the Institutional
                Division ofthe Texas Department of Criminal Justice.
            2. One Original Execution Order.

            The Texas Department of Criminal Justice acknowledges receipt of the
            Execution Older and Q&aih J&amuil in the Cause No. 114-0750-02
            on this the _$LL day of HlM^L. 20J2$5~

                                      TEXAS DEPARTMENT OF CRIMINAL JUSTICE
                                      Classification and Records)
                                                             r}c^ 0^50-0^

(yte*^ ^^ Ho%S^oj^                      ORDER




        THEREFORE, it is the further ORDER and the Judgment of this
   Court that the Director of the Texas Department of Criminal Justice
   - Institutional Division (formerly known as the Texas Department of
   Corrections, State Penitentiary), acting by and through the
   executioner designed by said Director as provided by law, be and is
   hereby DIRECTED, ORDERED and COMMANDED to, at any time after the
   hour of 6:00 p.m. on the 18th day of June, 2015, in a room arranged
   for the purpose of execution at the Texas Department of Criminal
   Justice - Institutional Division (formerly known as the Texas
   Department of Corrections, State Penitentiary) to carry out this
   Judgment and Sentence of DEATH by intravenous injection of a
   substance or substances in a lethal quantity sufficient to cause
   the   death   of   the   said   GREGORY   RUSSEAU   and   until   said   GREGORY
   RUSSEAU is dead, such procedure to be determined and supervised, in
   accordance with law, by the said Director of the Texas Department
   of Criminal Justice - Institutional Division (formerly known as the
   Texas Department of Corrections, State Penitentiary).

         SIGNED THIS THE 9th day of March, 2015


                                        HONORABLE CHRIST^) KENNEDY
                                        JUDGE,   114TH DISTRICT COURT
                                        SMITH COUNTY,    TEXAS




                                                                                  "1Qm
                                                                                  ooo
                                                                                  r"- m
                                                                    /IW-075B-O ^
(yf-eXfcYf   ^vk^n. K.1AS   •CtAM—

                                     WARRANT    OF   EXECUTION


           ALL IN ACCORDANCE with this Warrant of Execution (Death
      Warrant) for the execution of the sentence of DEATH, and in
      accordance with the Judgment, Sentence (and previous Formal Re
      sentencings),   and Order Setting Date of Execution and Order for
      Issuance of Warrant of Execution of this Court, show herein, which
      I certify to be true and correct copies of such documents now on
      file in my office and entered on the Minutes of said Court.      A
      certified true and correct copy of the Judgment and Sentence
      entered by the Court on April 20, 2007, which was affirmed by the
      Texas Court of Criminal Appeals, is attached hereto as Exhibit "A".

           HEREIN FAIL NOT, BUT DUE RETURN MAKE OF THE              WARRANT       OF
      EXECUTION SHOWING HOW YOU HAVE EXECUTED THE SAME.

           Given under my hand and seal of the 114th Judicial District
      Court of Smith County, Texas on this the 6th day of March, 2015.



                              LOIS     ROGERS
                              DISTRICT CLERK/SMITH COUNTY, TEXAS
                              CLERK OF THE 114TH JUDICIAL DISTRICT COURT
                              SMITH COUNTY, TEXAS
                              BY: C^U,^
                                       DEPUTY- DISTCRICT    CLERK

                                       Print Name:

                                                       -lt*>




                                                                          o        Q33F


                                                                                       rnjD

                                                                              ^
                                                                             °Offense Convicted        of:                    Date    Offense       Committed:
       Capital Murder                                   May 30,       2 001

Charging Instrument:           Indictment       Plea:     Not Guilty



Terms of Plea Bargain:           None

Plea   to Enhancements         None             Finding on Enhancements:           None

Findings on Use of Deadly Weapon:               Not Applicable
                                                Enumerated Offense            3G


Date   Sentence   Pronounced:                   Court    Costs:        $149.50
       October 10,   2002


Date Sentence Formally Pronounced After Second Punishment Trial
Following Remand from Court of Criminal Appeals: April 20, 2007

Date   Sentence Formally         Pronounced     following Mandate             from Texas
Court of Criminal Appeals affirming Judgment and Sentence following
denial of 11.071 writ application, and following denial by U.S.
District Court and Fifth Circuit Court of Appeals of federal writ
application and setting first date of execution: March 6, 2015

DATE   OF   EXECUTION:           June 18, 2015 as provided by law

Punishment:                                    Date     Set    for    Execution:
       Death by lethal injection                        June    18,    2015 as
       as provided by law                               provided by law

Place of     Execution:
       As provided by law in the Texas Department of Criminal Justice
            Institutional      Division       (formerly        Texas     Department   of
       Corrections, State Penitentiary)

              JUDGMENT AND SENTENCE UPON FORMAL SENTENCING
                               WARRANT   OF   EXECUTION


       The Defendant having been indicted in the above numbered and
entitled cause of action for the felony offense of Capital Murder
was on the September 5, 2002 called for trial, the State appeared
by her Criminal District Attorney, JACK M. SKEEN, JR. (together
with his Assistant District Attorney, D. MATT BINGHAM ), and the
Defendant, GREGORY RUSSEAU, appeared in person and with his
counsel, CLIFTON ROBERSON and BRANDON BAADE, and whereupon the
State of Texas announced ready, the Defendant announced ready, and
the jury selection was then and there commenced. Following jury
selection, on September 30, 2002, the Defendant, GREGORY RUSSEAU,
in open Court was duly arraigned and in person pleaded NOT GUILTY
to the charge contained in the indictment and demanded his right to
a trial by jury. The State having previously announced that it
intended to seek the death penalty upon any conviction of the
defendant for the offense of Capital Murder, the case proceeded to
trial. Upon the Defendant's jury demand, and in accordance with
state    law,   a   jury,   who    having   previously     been   selected      were
impaneled and sworn, the jury after having heard the indictment
read aloud by the State and the Defendant's plea of NOT GUILTY
thereto, and having heard the evidence submitted, and having been
duly charged by the Court, and having heard arguments of counsel,
did retire in charge of the proper officer to consider their
verdict. Afterwards said jury was brought into open Court by the
proper   officer,    and    the   Defendant,   GREGORY    RUSSEAU   and   all    his
counsel being present, as well as counsel for the State, and in due
form of law said jury did return into open Court a unanimous
verdict of GUILTY of the offense of CAPITAL MURDER, which was
received, read aloud, accepted, and ordered filed among the papers
of the cause by the Court.

     The Defendant, GREGORY RUSSEAU,           having been.found GUILTY of
Capital Murder by the unanimous verdict of the Jury and thereupon,
with the Defendant, GREGORY RUSSEAU, and all his counsel and
counsel for the State being present in open Court, further evidence
being heard by the jury .on the special                  issues   pertaining to
punishment, the Court again charged the jury as provided by law on
the special issues. The jury, after hearing argument of counsel,
retired in charge of the proper officer to consider their verdict
and afterward were brought into open Court by the proper officer;
the Defendant, GREGORY RUSSEAU, and all his counsel being present
along with counsel for the State, and in due form on October 10,
2002 said jury did return into open Court answers of "Yes," "Yes,"
and "No" to Special Issues One, Two and Three, respectively.

     The Court then on October 10, 2002 pronounced sentence at
DEATH, according to law, and further the said Defendant, GREGORY
RUSSEAU, was asked by the Court whether he had anything to say why
said sentence should not be pronounced against him, subject to
mandatory appeal and mandate, and he answered nothing at bar
thereof, and the Court finding that the Defendant, GREGORY RUSSEAU,
was at all applicable times and at that time mentally competent and
understanding of the English language, and the Court proceeded,
then in the presence of the Defendant,         GREGORY RUSSEAU and his
counsel to pronounce sentence, subject to mandatory appeal, against
him and signed a judgment to that effect.

     The Court certified the record for appeal and an appeal to the
Texas Court of Criminal Appeals followed. On the June 29, 2005,
the Texas Court of Criminal Appeals affirmed Defendant GREGORY
RUSSEAU's conviction, but vacated the sentence of death, and
remanded his case for a new punishment hearing.

     On remand, the trial court conducted a new punishment hearing.
The Defendant, GREGORY RUSSEAU, having been found GUILTY of Capital
Murder by the unanimous verdict of the first Jury, a second jury
was selected, impaneled and sworn, thereupon, with the Defendant,
GREGORY RUSSEAU,   and all   his   counsel   and counsel   for the   State
being present in open Court, further evidence being heard by the
jury on the special issues pertaining to punishment, the Court
again charged the jury as provided by law on the special issues,
and the jury, after hearing argument of counsel, retired in charge
of the proper officer to consider their verdict and afterward were
brought into open Court by the proper officer. On April 20, 2007,
the. Defendant, GREGORY RUSSEAU, and all his counsel being present
along with counsel for the State, and in due form said jury did
return into open Court answers of "Yes," "Yes," and "No" to Special
Issues One, Two and Three, respectively.

     The Court then pronounced sentence at DEATH, according to law,
and further the said Defendant, GREGORY RUSSEAU, was asked by the
Court whether he had anything to say why said sentence should not
be pronounced against him, subject to mandatory appeal and mandate,
and he answered nothing at bar thereof, and the Court finding that
the Defendant, GREGORY RUSSEAU, was at all applicable times and at
that time mentally competent and understanding of the English
language, and the Court proceeded, then in the presence of the
Defendant, GREGORY RUSSEAU and his counsel to pronounce sentence,
subject to mandatory appeal, against him and signed a judgment to
that effect.


     Subsequently, Defendant's state Applications for Writ of
Habeas Corpus were denied, the Application for Writ of Certiorari
was denied by the United States Supreme Court, and his federal
Application for Writ of Habeas Corpus was denied by the United
                     ^


States District Court and said denial was affirmed by the Fifth
Circuit Court of Appeals. The trial court received the Mandate
commanding the trial court to observe the order of the Texas Court
of Criminal Appeals in this case and to duly recognize, obey and
execute    said mandates.


     On March 6, 2015, this case was again called for formal
sentencing in accordance with the verdicts and Judgment herein
rendered and entered against the Defendant, GREGORY RUSSEAU, on
April 20, 2007; setting of date of execution; and Order for
Issuance of the Warrant of Execution upon the orders of the Texas
Court of Criminal Appeals Mandate, and the State appeared by her
Criminal District Attorney D. Matt Bingham (together with her
Assistant Criminal District Attorney April Sikes)          and the
Defendant, GREGORY RUSSEAU, appeared in person and with state writ
counsel JEFF HAAS, and whereupon the State of Texas announced ready
and the Defendant was present with counsel.          Thereupon the
Defendant, GREGORY RUSSEAU, through his counsel, was asked by the
Court whether he had anything to say or offer at bar as to why
sentence should not be formally pronounced against him and said
counsel indicated there was nothing he had to offer at bar as to
which sentence should not be formally pronounced and a date of
execution set. It appearing to the Court that the Defendant,
GREGORY RUSSEAU, was mentally competent and understanding of the
English language, the Court proceeded, in the presence of the said
Defendant, GREGORY RUSSEAU, and all his counsel and counsel for the
State, in open Court to formally pronounce Judgment and Sentence
against the Defendant in accordance with the jury's verdicts and
mandate of the Texas Court of Criminal Appeals; to set the date of
execution,    and to order   issuance of   the Warrant of Execution as
follows:


     IT IS THE ORDER OF THE COURT, that the said Defendant, GREGORY
RUSSEAU who has been adjudged to be GUILTY of the felony offense of
CAPITAL MURDER, as charged in the indictment in this cause, a
Capital Felony; and that the said Defendant, GREGORY RUSSEAU,
committed said offense on the 30th day of May, 2001, as found by the
jury, and whose punishment has been assessed by application of law
to the verdicts of the Jury on the Special Issues submitted and the
Judgment of the Court, by DEATH, according to law, and, it is
ORDERED,   that   the Defendant,   GREGORY   RUSSEAU,   be taken   by the
Sheriff of Smith County, Texas, and by him kept in custody until
the Clerk of this Court shall issue and deliver to said Sheriff a
DEATH WARRANT (also known as a WARRANT OF EXECUTION), in accordance
with this Judgment and Sentence, directed to the Director of the
Texas    Department    of    Criminal     Justice    -   Institutional     Division
(formerly known       as    the   Texas   Department       of    Corrections,   State
Penitentiary), at Huntsville, Texas, commanding him, the said
Director   of  the   Texas  Department   of   Criminal   Justice
Institutional Division (formerly known as the Teas Department of
Corrections - State Penitentiary) to put into execution the
Judgment and Sentence of DEATH against the said GREGORY RUSSEAU,
and immediately upon the issuance of said WARRANT OF EXECUTION, the
Sheriff of Smith County, Texas is directed to take the said GREGORY
RUSSEAU, together with the said WARRANT OF EXECUTION, to the
Director   of  the   Texas  Department   of   Criminal  Justice
Institutional Division (formerly known as the Texas Department of
Corrections, State Penitentiary) or other person legally authorized
to receive such convicts, and deliver the said GREGORY RUSSEAU and
said WARRANT OF EXECUTION into the custody of said Director of the
Texas    Department    of    Criminal     Justice   -    Institutional     Division
(formerly known       as the Texas        Department       of Corrections,      State
Penitentiary), and the said Director of the Texas Department of
Criminal Justice - Institutional Division (formerly known as the
Texas Department of Corrections, State Penitentiary) is hereby
COMMANDED and DIRECTED to keep the said GREGORY RUSSEAU until the

                             18th day of June,      2015


upon    which day,    at the      Texas   Department of Criminal Justice            -
Institutional Division (formerly known as the Texas Department of
Corrections, State Penitentiary), at any time after 6:00 p.m. in a
room arranged for the purpose of            execution,          the Director of   the
Texas    Department   of    Criminal      Justice   -    Institutional     Division
(formerly known as the Texas Department of Corrections, State
Penitentiary) is hereby, acting by and through the executioner
designated by said Director as provided by law, COMMANDED, ORDERED,
and DIRECTED to carry out this Judgment and Sentence of DEATH by
intravenous injection of a substance or substances in a lethal
quantity sufficient to cause the death of the said GREGORY RUSSEAU
and until said GREGORY RUSSEAU is dead, such procedure to be
determined and supervised, in accordance with law, by the said
Director  of  the   Texas  Department of   Criminal Justice
Institutional Division (formerly known as the Texas Department of
Corrections, State Penitentiary).